DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 05/21/2015. It is noted, however, that applicant has not filed a certified copy of 1436/DEL/2015 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “chamfer shaped” at the bristle end in line 9.  Since a chamfer defines a bevel or sloping surface at an edge or corner, it is unclear to add “shaped” after the word chamfer.  It is suggested Applicant amend the claim to recite the actual shape of the chamfer.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from 9, where claim 9 list the following Markush grouping “nylon, urethane and an adhesive coating” as possible materials for which the twisted wire may be coated.  Claim 10 then further limits the type of adhesive coating but fails to further limit the nylon and urethane; since these two materials are grouped together in claim 9, dependent claim 10 must include limitations of each material, not just a single material.  Applicant may cancel the claim(s), amend 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zahoransky et al. (US2012/0060308) in view of Jo (US2010/0146724).
Regarding claims 1 and 3, Zahoransky discloses an interdental brush (1, 1a) comprising a spine of twisted wire (3); bristles (4) projecting from the spine of the twisted wire; and a protective tip (6) including a ductile cover (the protective tip/cover is ductile because it is made of a thermal plastic elastomer, refer to Paragraph [0053]), the ductile cover enveloping and attached to an end of the twisted wire (refer to Figures 1-
The claimed phrase “injection molded” is being treated as a product by process limitation; that is the protective tip of the interdental brush is formed using a molding process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious 
Regarding claim 2, the combination of Zahoransky and Jo discloses the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the protective tip includes a plurality of centering ribs operating to center the protective tip around the end of the twisted wire (best shown in Figure 6 where two horizontal ribs are shown extending around the circumference of the protective tip, additionally refer to Paragraph [0031] where bands/ribs may be used for keeping the brush positioned during manufacturing).
The claimed phrase “formed during the formation of the protective tip”   is being treated as a product by process limitation; that is the protective tip is formed at the same time as the protective tip. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps, i.e. a plurality of centering ribs. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Alternatively, regarding claim 2, the combination of Zahoransky and Jo discloses the interdental brush as claimed in claim 1, wherein the protective tip is centered around the end of the twisted wire (refer to Figures 1-5,6,19-23). The centering mechanism, either pins or ribs, are being treated as a product by process limitation, since the pins, per Applicant’s specification are a structure of the mold (Paragraph [0046], where the specification recites that the pins are part of the mold cavity, implying they are not part of the brush) used to manufacture the interdental brush and not a feature of the brush 
The claimed phrase “pin” is being treated as a product by process limitation; that is the protective tip of the interdental brush is centered using a pin inside the mold during the manufacturing process.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Zahoransky discloses that the protective tip is centered about the end of the twisted wire (refer to Figures 1-5, 6, 19-23).
Regarding claim 5, the combination of Zahoransky and Jo discloses the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the distance between the protective tip and the bristles is 5 mm or less (the protective tip abuts the bristle portion of the brush, and encloses a series of shortened bristles (Paragraph [0057]), thus it follows that the distance is nearly 0, which is less than 5mm).
Regarding claim 6, the combination of Zahoransky and Jo disclose the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein a loop (8, Figures 1-2) is created at the fold of the twisted wire wherein material forming the ductile cover extends through the loop to mechanically hold the ductile cover to the twisted wire (refer to Paragraph [0029]).
Regarding claim 7, the combination of Zahoransky and Jo provide the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the said protective tip is made from Thermoplastic Elastomer (TPE) (Paragraph [0053]).
Regarding claim 8, the combination of Zahoransky and Jo disclose the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the spine of twisted wire is coated (Paragraph [0024]).
Regarding claim 11, the combination of Zahoransky and Jo disclose the interdental brush as claimed in claim 1, as applied above.  Zahoransky et al. further discloses wherein the bristles (4) are radially aligned (refer to Figures 1-6, and 16-23).
Regarding claim 12, the combination of Zahoransky and Jo disclose the interdental brush as claimed in claim 1, as applied above; however the combination does not provide wherein the bristles are made of polyamides comprising nylon or of polybutylenes.  Jo discloses an interdental brush comprising bristles being made of various thermoplastic materials including nylon (Paragraph [0047]), demonstrating that it is well-known in the art to provide bristles made of nylon, as a matter of design choice.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interdental brush of the combination of Zahoransky and Jo such that the bristles are made of nylon, since Jo demonstrates it is well-known in the art to do so and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Regarding claim 13, the combination of Zahoransky and Jo disclose the interdental brush as claimed in claim 1, as applied above; however the combination does not 
Regarding claim 14, the combination of Zahoransky and Jo disclose the interdental brush as claimed in claim 1, wherein the said projecting bristles are uniform forming a cylindrical cleaner (best shown in Figures 1-5).
Regarding claim 15, the combination of Zahoransky and Jo discloses the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the spine of twisted wire is attached to a handle (5, best shown in Figures 1-5).
Regarding claim 16, the combination of Zahoransky and Jo discloses the interdental brush as claimed in claim 15, as applied above.  Zahoransky further discloses wherein the handle is fabricated with thermal plastic elastomers (Paragraph [0053]).
Regarding claim 17, the combination of Zahoransky and Jo discloses the interdental brush as claimed in claim 1, as applied above.  Zahoransky further discloses wherein the protective tip is configured to be received between teeth and interdental portions of gums facilitating cleaning of interdental spaces (refer to Paragraph [0018]) without .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zahoransky et al. in view of Jo and further in view of Inaba (US6085761).
Regarding claim 4, the combination of Zahoransky and Jo provide the interdental brush of claim 1, as applied above.  The combination does not explicitly disclose the protective tip having a length of 2 to 8mm; however the combination does disclose that  the length of the protective tip should be adjusted based on the brush application (refer to Zahoransky, Paragraph [0036]).  Applicant defines the 2 to 8mm range as a “lead-in” length which is in place to allow the interdental brush to be easily guided between the teeth.  Inaba discloses a similar interdental brush having a tapered protective tip to lead-in the cleaning portion of the interdental brush between a user’s teeth.  Refer to Figures 1-11.  The protective tip (11) of Inaba’s interdental brush (P) measures 4.5mm (Column 3, line 38), which is within the claimed range of 2 to 8mm, thereby being configured to provide a lead in of at least one third of the depth of a tooth.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zahoransky and Jo’s interdental brush such that the length of the protective tip is within the claimed range, as taught by Inaba, since the combination of Zahoransky and Jo discloses the general conditions and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; and .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zahoransky et al. in view of Jo and further in view of Brandli (US4395943).
Regarding claims 9 and 10, the combination of Zahoransky and Jo provide the interdental brush as claimed in claim 8 but is silent on the type of coating, however it is well-known in the art to coat wire of dental brushes with nylon or urethane, and adhesive being a few of many material choices, as evidenced by Brandli.  Brandli teaches that coatings on twisted wire interdental brushes are beneficial since such coatings insulate the metal wire and therefore act to reduce the uncomfortable galvanic effect that may occur for users that have filings or other metal implants present within the oral cavity.  Brandli discloses an interproximal dental brush (1) comprised of a twisted wire core (3) wherein bristles (2) project from said core wherein the twisted wire is coated with a material selected from nylon (Column 2, lines 18-20), urethane (Column 2, lines 18-20) and an adhesive coating (Column 2, lines 29-30), wherein the adhesive coating is selected from any other adhesive approved for use in medical devices (as this adhesive is intended for oral use, it is understood to be acceptable for medical devices).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Zahoransky and Jo’s interdental brush such that the coating of the spine of twisted wire is formed of nylon, urethane and an adhesive approved for medical devices, as taught by Brandli, since the combination of Zahoransky et al. and Jo demonstrate that the wire can be coated and since it is well-known in the art to coat the twisted wire as taught by Brandli 
Response to Arguments
No new arguments have been provided in the latest response from Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799